      Case: 5:18-mc-00064-JRA Doc #: 14 Filed: 07/15/19 1 of 1. PageID #: 56



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO



United States of America,                   )      CASE NO.: 5:18MC64
                                            )
                                            )
         Petitioner,                        )      JUDGE JOHN ADAMS
                                            )
                                            )
                                            )
Richard E. Lehman,                          )      ORDER
                                            )
         Respondent.                        )
                                            )


       This matter came before the Court on July 2, 2019 for a hearing with all parties

present. Mr. Lehman and counsel for the United States attended. At the hearing, the Court

ordered Mr. Lehman to comply with the IRS subpoena issued on December 7, 2017 without

further delay. Mr. Lehman indicated that he would be able to comply within no more than a

couple of days. Accordingly, the Court ORDERED the parties in person and on the record to

be present for further hearing on this matter on July 16, 2019 at 2:00. The hearing will go

forward on the appointed date and time. Failure to appear will result in sanctions.

       IT IS SO ORDERED.
                                                      /s/ John R. Adams
       DATED: July 15, 2019                        JUDGE JOHN R. ADAMS
                                                   UNITED STATES DISTRICT JUDGE
